Title: To Thomas Jefferson from the District of Columbia Commissioners, 24 August 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Sir,
Washington 24th. August 1801.
We should think an apology very necessary for intruding on your retirement, were we not convinced that your solicitude for the advancement of the City authorizes this Liberty.—
In reviewing the objects you were pleased to recommend to our attention, and calculating what has been done, and what is yet to accomplish, we find our means will be inadequate to fulfil the whole of your intentions respecting the Roads, within the Estimate. We therefore thought it proper to state what has been executed, and the Expenditures.—


For work executed




The former Expenses on Pennsylvania Avenue and the Capitol-Hill, since the Month of June inclusive
}
Dolls Cts2130.00


The work on the President’s Square, and on 15th. Street west, gravelled principally, has cost
}
693.00


The work on new-Jersey Avenue, including a good Road up the Hill, and a free-Stone Bridge, has cost
}
 872.99


Dolls

3,695.99


For work to be done of necessity.




The Road between the upper end of Pennsylvania Avenue and the upper Bridge on Rock Creek, has been calculated, and the work by mensuration to make an easy Passage, will cost $800—The people of George Town have taken and will require as much Sand &c, as will lessen the Expense—Dolls 100—
}
700.00


Work Contemplated




The circular Road on the west of the Capitol continued into A Street north, and A Street South, also 1st. Street east on the Capitol Square, between the two above mentioned Streets; but particularly A Street, north now commenced, and 1st. Street east in front of Mr. Carroll’s Buildings—
}
=


To round Pennsylvania Avenue from the President’s Square, to 26th Street west, ready to receive the Gravel.—
}
=


To continue from the new Bridge down new-Jersey Avenue, rounding it, so as to receive the Gravel
}
=        




         



These last objects are unprovided for, and as we cannot execute the whole, we solicit your Determination respecting the choice, should we be enabled to expend a few hundred Dollars more than the Sum calculated.
We have the satisfaction of informing you that the Brick-work of the chamber of Representatives advances with such rapidity, that the whole will be finished ready for the Roof by the end of next Week, & the Roof is in forwardness.
Previous to the departure of our Colleague, Mr White, for Winchester, some Days ago, he joined in our opinion respecting the propriety of making this statement, as soon as the proper returns were collected.
We have the honor to be, Sir, with sentiments of the highest respect and consideration, Yr. Mo. Obt. Servts.
William Thornton
Tristram Dalton
